Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 1 of 31 PageID #: 6




                              EXHIBIT 2
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 2 of 31 PageID #: 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                               §
                                               §
                                               §
 In re: DMCA Section 512(h) Subpoena           §       MISC. ACTION NO. 2:20-mc-14
 to YouTube, LLC                               §
                                               §
                                               §
                                               §


    DECLARATION OF JEFFREY R. BRAGALONE IN SUPPORT OF BOBBY
GOLDSTEIN PRODUCTIONS, INC.’S REQUEST FOR ISSUANCE OF SUBPOENA TO
     IDENTIFY ALLEGED INFRINGERS PURSUANT TO 17 U.S.C. § 512(h)
          1.   My name is Jeffrey R. Bragalone. I am over 18 years of age, of sound mind, and

fully qualified and competent in all respects to make this declaration. The facts set forth in this

declaration are based upon my personal knowledge and are true and correct.

          2.   I am an attorney licensed to practice law in the State of Texas. I am a founder and

name partner of the law firm Bragalone Conroy PC (“BCPC”), which represents Bobby Goldstein

Productions, Inc. (“BGP”) in this matter.

          3.   BGP is the owner and rightsholder of more than 227 original episodes of the

television show “Cheaters” (“Subject Videos”) that have been registered with the United States

Copyright Office. Attached hereto as Exhibit A is a chart listing the Subject Videos at issue in this

matter.

          4.   I submit this declaration in support of BGP’s request for issuance to YouTube, LLC

(“YouTube”) of a subpoena to identify alleged infringers pursuant to the Digital Millennium

Copyright Act (“DMCA”), 17 U.S.C. § 512(h). The alleged infringers have posted videos on

YouTube’s website that infringe BGP’s copyright in the Subject Videos (the “Infringing Content”).




                                                   1
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 3 of 31 PageID #: 8




       5.      On December 14, 2020, I issued, on BGP’s behalf, a take-down notification letter

pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the “Online Copyright

Infringement Liability Limitation Act” as part of the DMCA) to YouTube. Attached hereto as

Exhibit B is a copy of said take-down notification.

       6.      BGP seeks the Clerk’s issuance of the DMCA subpoena in order to obtain the

identity of alleged infringers of BGP’s copyrights in the Subject Videos. BGP will use the

information obtained through the DMCA subpoena only for the purpose of protecting BGP’s

copyright interests under Title 17 of the U.S. Code.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                    Executed in Dallas, Texas, on Monday, December 14, 2020.



                                                            /s/ Jeffrey R. Bragalone
                                                           Jeffrey R. Bragalone




                                                2
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 4 of 31 PageID #: 9




                      EXHIBIT A
      Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 5 of 31 PageID #: 10




Subject Video
Cheaters Uncensored CH001
Cheaters Uncensored CH011
EP201
EP213
EP302
EP306
EP309
EP310
EP314
EP315
EP319
EP321
EP322
EP401
EP402
EP405
EP406
EP408
EP411
EP413
EP415
EP417
EP421
EP502
EP504
EP510
EP511
EP515
EP520
EP601
EP604
EP605
EP609
EP611
EP613
EP616
EP617
EP618
EP619
EP620
EP621
EP705
EP708
EP711
EP713
EP718
EP719
EP720
EP810



                                           1
       Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 6 of 31 PageID #: 11




Subject Video
EP815
EP821
EP901
EP902
EP908
EP909
EP910
EP914
EP915
EP919
EP1001
EP1002
EP1005
EP1006
EP1007
EP1009
EP1013
EP1015
EP1020
EP1021
EP1101
EP1102
EP1103
EP1104
EP1104
EP1105
EP1106
EP1107
EP1108
EP1109
EP1111
EP1112
EP1113
EP1114
EP1115
EP1117
EP1120
EP1121
EP1122
EP1201
EP1208
EP1210
EP1212
EP1218
EP1220
EP1221
EP1301
EP1302
EP1303



                                            2
       Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 7 of 31 PageID #: 12




Subject Video
EP1304
EP1305
EP1306
EP1307
EP1308
EP1309
EP1310
EP1311
EP1312
EP1313
EP1314
EP1316
EP1317
EP1318
EP1319
EP1320
EP1321
EP1322
EP1401
EP1402
EP1403
EP1404
EP1405
EP1408
EP1409
EP1410
EP1411
EP1412
EP1413
EP1414
EP1415
EP1416
EP1417
EP1418
EP1420
EP1421
EP1501
EP1502
EP1503
EP1504
EP1505
EP1506
EP1507
EP1508
EP1509
EP1510
EP1511
EP1514
EP1515



                                            3
       Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 8 of 31 PageID #: 13




Subject Video
EP1518
EP1519
EP1520
EP1521
EP1522
SN1 003
SN1 015
SN1 071
SN1 087
SN1 088
SN1 089
SN1 090
SN1 091
SN1 092
SN1 093
SN1 094
SN1 095
SN1 096
SN1 097
SN1 098
SN1 099
SN1 100
SN1 101
SN1 102
SN1 103
SN1 104
SN1 105
SN2 220
SN2 233
SN2 277
SN3 322
SN3 324
SN3 326
SN3 327
SN3 328
SN3 329
SN3 330
SN3 331
SN3 332
SN3 333
SN3 334
SN3 335
SN3 336
SN3 338
SN3 341
SN3 366
SN3 384
SN3 386
SN5 515



                                            4
       Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 9 of 31 PageID #: 14




Subject Video
SN5 516
SN5 517
SN5 540
SN6 601
SN6 603
SN6 604
SN6 605
SN6 606
SN6 607
SN6 608
SN6 609
SN6 610
SN6 611
SN6 612
SN6 613
SN6 614
SN6 615
SN6 616
SN6 617
SN6 618
SN6 619
SN6 620
SN6 621
SN6 622
SN6 635
SN6 641
SN7 701
SN14 1406
SN14 1407
SN14 1410
SN14 1415




                                            5
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 10 of 31 PageID #: 15




                       EXHIBIT B
   Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 11 of 31 PageID #: 16


Subject:    DMCA Copyright Takedown No6ce from Bobby Goldstein Produc6ons, Inc.
Date:       Monday, December 14, 2020 at 2:50:10 PM Central Standard Time
From:       Daniel Olejko
To:         copyright@youtube.com
CC:         Jeﬀrey Bragalone, Chris6an Snyder, BCPCserv@bcpc-law.com
A7achments: image001.jpg, YouTube - 2020-12-14 - No6ﬁca6on of Infringement.pdf

On behalf of Bobby Goldstein Produc6ons, Inc., please see the aTached leTer from Jeﬀrey R. Bragalone.

Regards,
Dan




BRAGALONE CONROY PC
Daniel F. Olejko

2200 Ross Ave., Suite 4500W
Chase Tower
Dallas, TX 75201-7924
Main: 214-785-6670
Direct: 214-785-6675
Email: dolejko@bcpc-law.com
Web: www.bcpc-law.com

NOTICE OF CONFIDENTIALITY:
The informa6on contained in and transmiTed with this e-mail may be subject to the ATorney-Client and ATorney Work Product
privileges, and is Conﬁden6al. It is intended only for the individuals or en66es designated as recipients above. You are hereby no6ﬁed
that any dissemina6on, distribu6on, copying, use or reliance upon the informa6on contained in or transmiTed with this e-mail by
anyone other than the above addressee is unauthorized and strictly prohibited. If you have received this e-mail in error, please no6fy the
sender immediately. Please destroy any e-mail erroneously transmiTed to you.




                                                                                                                                     Page 1 of 1
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 12 of 31 PageID #: 17


Jeffrey R. Bragalone
Telephone: 214-785-6670
Email: jbragalone@bcpc-law.com


              HIGHLY CONFIDENTIAL COMMUNICATION SUBJECT TO FED. R. CIV. P. 408

                                             December 14, 2020

VIA FEDEX
DMCA Complaints
YouTube (Google LLC)
901 Cherry Ave.
San Bruno, CA 94066
Fax: 1-650-872-8513
copyright@youtube.com

Re: DEMAND TO CEASE AND DESIST VIOLATIONS OF COPYRIGHT LAWS – ACTION TO BE
    TAKEN PURSUANT TO 17 U.S.C. § 501, et seq. AND DMCA TAKE DOWN NOTICE

To whom it may concern:

        This firm represents Bobby Goldstein Productions, Inc. (“BGP”) for purposes of
prosecuting the infringement of BGP’s intellectual property rights. Our investigation has recently
revealed that your company is hosting, displaying, and reproducing certain episodes of the
television show Cheaters listed in Exhibit A to this letter (“Subject Videos”), which have been
registered with the United States Copyright Office. Your continued display and reproduction of
this material constitutes a violation of BGP’s intellectual property rights under federal copyright
law.

        Specifically, your use of BGP’s Subject Videos constitutes a violation of 17 U.S.C. § 501, et
seq. (“Copyright Act”). Under the Copyright Act, your company may be liable for all profits
realized through the display and reproduction of infringing material and all damages incurred by
our client as a result of these actions. In the alternative, under 17 U.S.C. § 504(c), your company
may be liable for statutory damages of up to $150,000 per work. In addition, it could be liable for
attorney’s fees, costs, and pre-judgment interest.

                                 Cease and Desist and Demand for Accounting

        This correspondence shall serve as BGP’s formal demand that your company immediately
cease and desist from hosting, displaying, and reproducing the Subject Videos. We will consider
any failure to take down the offending material to be evidence of willful intent, which could
subject your company to the heightened damages available in cases of willful infringement.

       This correspondence shall further serve as BGP’s demand for an accounting of the
following information:
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 13 of 31 PageID #: 18

YouTube (Google LLC)
Page 2

           1. The total quantity of page views and displays of the infringing material, at the
              included URL, any previous URLs, and any mirrored or parallel URLs.
           2. An accounting of any downloads of the infringing material, at the included URL,
              any previous URLs, and any mirrored or parallel URLs.
           3. An account of your total revenues and gross profits relating to the display of the
              offending material, including any advertising or affiliate revenue.

       This information must be provided with accompanying documentation, including financial
and other business records, supporting the responses given to these questions.

                       Digital Millennium Copyright Act Takedown Notice

       The URLs listed in Exhibit A to this letter contain the Subject Videos that are being hosted,
displayed, and reproduced in violation of BGP’s intellectual property rights. Please immediately
shut down the links to these pages and any others displaying the content of the Subject Videos.

        Pursuant to the Digital Millennium Copyright Act (17 U.S.C. § 512), this firm has been
authorized by BGP, as the complaining party, to specifically acknowledge: (1) that BGP has a
good-faith belief that your use of the Subject Videos is not authorized by BGP, its agents, or the
law; and (2) that the information in this notice is accurate, and under penalty of perjury, that BGP
is authorized to act on behalf of the owner of an exclusive right being infringed.

         BGP is reachable through the undersigned counsel. The undersigned is authorized to act
on behalf of BGP, the copyright holder for the works in dispute, and the entity whose exclusive
rights in said works have been violated. We can be contacted at the address, phone number, and
email address set forth above.

                            Request for the Preservation of Evidence

       In addition to providing the information requested above, please preserve all documents,
tangible things, and electronically stored information (“ESI”) potentially relevant to the issues in
this matter, including, but not limited to, the following:

           •   Digital communications (e.g., email, voicemail, instant messaging) concerning the
               Subject Videos
           •   Word processing documents (e.g., Word or WordPerfect documents and drafts)
           •   Spreadsheets and tables (e.g., Excel or Lotus 123 worksheets)
           •   Image and Facsimile Files (e.g., .PDF, .TIFF, .JPG, .GIF images)
           •   Online Access Data (e.g., Temporary Internet Files, History, Cookies)
           •   Presentations (e.g., PowerPoint, Corel Presentations)
           •   Network Access and Server Activity Logs
           •   Computer Aided Design/Drawing Files
           •   Backup and Archival Files (e.g., .ZIP, .GHO)

       Adequate preservation of ESI requires you to also intervene to prevent loss due to routine
Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 14 of 31 PageID #: 19

YouTube (Google LLC)
Page 3

operations and employ proper techniques and protocols suited to protection of ESI. Be advised
that sources of ESI are altered and erased by continued use of your computers and other devices.
Thus, deletion may result from failing to act diligently and responsibly in order to prevent loss or
corruption of ESI. You are also advised that if you fail to take steps necessary to preserve relevant
ESI and such information is lost, you may be subject to sanctions under Fed. R. Civ. P. 37(e).

        Within seven (7) days from the receipt of this letter, please confirm that you have ceased
and desisted from the hosting, display, and reproduction of the Subject Videos. At that time, we
also request that you produce the documents requested herein. Should you fail or refuse to take
down the Subject Videos, our client will have no choice but to file a complaint against your
company seeking immediate injunctive relief, as well as compensatory, statutory, and punitive
damages, attorney’s fees, and costs.

       Nothing in this letter is meant to or should be construed to waive any rights, claims, or
remedies. Your prompt attention to this letter is strongly advised. Please do not hesitate to
contact me if you have any questions.

                                                      Sincerely,



                                                      Jeffrey R. Bragalone
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 15 of 31 PageID #: 20

                                                 EXHIBIT A
YouTube Video URL         User Name   YouTube Video Title                  Subject Video   Copyright Number
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 10    EP1501          PA0001932794
/watch?v=2BpWpenV7Wc      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 8     EP1303          PA0001904387
/watch?v=q3JomYclXOk      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 12    EP1307          PA0001907793
/watch?v=oab3x7-wBF8      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 13    EP1308          PA0001904414
/watch?v=17ev3F8A1gs      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 3     EP1505          PA0001932793
/watch?v=xwA2XVNkN3A      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 1     EP1301          PA0001904385
/watch?v=rOuZFG3GGvA      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 7     EP1302          PA0001904386
/watch?v=ORvD232Gv48      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 2     EP1310          PA0001904417
/watch?v=2y2lDLhts2Q      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 11    EP1306          PA0001907792
/watch?v=EvZVWzmc5F0      breiner
https://www.youtube.com   Domenica    Cheaters Tv Show Full Episodes 5     EP1503          PA0001932789
/watch?v=0MI8NQPuzGY      breiner
https://www.youtube.com   CHEATERS    Cheaters tv show Roshada Grier –     EP1416          PA0001904375
/watch?v=zl-gWTc01iQ      LOVE        Nixk Wesson -The Best Cheating
                                      TV Series , Shows About Infidelity
https://www.youtube.com   CHEATERS    CHEATERS Real Reality TV -           EP1515          PA0001983377
/watch?v=btrDlbWbsJ4      LOVE        Cheaters TV - Best Hamilton and
                                      his girlfriend Şeyla Analysis
                                      Subtitles
https://www.youtube.com   CHEATERS    CHEATERS Real Reality TV -           EP520           PA0001283432
/watch?v=Mvf7TTupGkc      LOVE        Cheaters TV -Best Michal and his
                                      girlfriend Lopez - Analysis
                                      Subtitles
https://www.youtube.com   CHEATERS    CHEATERS Real Reality TV -           EP1411          PA0001904388
/watch?v=t3pUDa0bFmg      LOVE        Cheaters TV -Best Danny and his
                                      girlfriend Harley - Analysis
                                      Subtitles
https://www.youtube.com   CHEATERS    cheaters tv show full episodes 8     EP1303          PA0001904387
/watch?v=sGX3CRkKXSQ      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Claudia Adams       EP1415          PA0001904376
/watch?v=7f1ElCcRHss      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show John Parks          EP1412          PA0001904383
/watch?v=kInifwSdL68      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Roshada Grier       EP1416          PA0001904375
/watch?v=BR-YoWefz08      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Vanessa Upton       EP1415          PA0001904376
/watch?v=-dNz2MXwZ6M      LOVE
https://www.youtube.com   CHEATERS    CHEATERS Real Reality TV             EP415           PA0001242906
/watch?v=lkEDdz8Tibw      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Tom Leblanc         EP1413          PA0001904380
/watch?v=e8Z3rnp_uUk      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Misti Elliot        EP1416          PA0001904375
/watch?v=-iD-Rh8pEKs      LOVE


                                                          1
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 16 of 31 PageID #: 21




YouTube Video URL         User Name   YouTube Video Title                Subject Video   Copyright Number
https://www.youtube.com   CHEATERS    cheaters tv show Jennifer Walker   EP1412          PA0001904383
/watch?v=bqcyQYg7ubU      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show April Gomez       EP1414          PA0001904379
/watch?v=eDPUa_36Yh8      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Annette Reilly    EP1413          PA0001904380
/watch?v=CeWy26pksJE      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Kelsey Hart       EP1408          PA0001904409
/watch?v=dVcDF6Ey8xM      LOVE
https://www.youtube.com   CHEATERS    cheaters tv show Christopher       EP1414          PA0001904379
/watch?v=Z3rmJqCmOOg      LOVE        Schneider
https://www.youtube.com   THE         Cheaters tv show clips vol 11      EP406           PA0001240581
/watch?v=NbdPQB1nRQ8      FUHRER                                         EP408           PA0001242894
                                                                         EP417           PA0001240564
https://www.youtube.com   THE         Cheaters tv show clips vol 10      EP908           PA0001640842
/watch?v=5PjUIkOuc0k      FUHRER                                         EP910           PA0001640938
                                                                         EP1007          PA0001780963
https://www.youtube.com   THE         Cheaters tv show clips vol 9       EP421           PA0001234241
/watch?v=ckPN6_EMYF0      FUHRER                                         EP902           PA0001640846
                                                                         EP901           PA0001640849
https://www.youtube.com   THE         Cheaters tv show clips vol 8       EP1409          PA0001904411
/watch?v=1rvxqP8Iang      FUHRER                                         EP1006          PA0001752526
                                                                         EP502           PA0001272225
https://www.youtube.com   THE         Cheaters tv show clips vol 7       EP1420          PA0001983472
/watch?v=NIvZwaHJHV0      FUHRER                                         EP1508          PA0001932786
                                                                         EP1304          PA0001907796
https://www.youtube.com   THE         Cheaters tv show clips vol 6       EP1318          PA0001904396
/watch?v=yUYirG5C7p8      FUHRER                                         EP1322          PA0001904391
                                                                         EP1502          PA0001932792
https://www.youtube.com   THE         Cheaters tv show clips vol 5       EP1403          PA0001904372
/watch?v=hVCPEOWuepI      FUHRER                                         EP1321          PA0001904393
                                                                         EP1314          PA0001907794
https://www.youtube.com   THE         Cheaters tv show clips vol 4       EP1511          PA0001983388
/watch?v=r3qOSMExdTY      FUHRER                                         EP213           PA0001130178
https://www.youtube.com   THE         Cheaters tv show clips vol 3       EP1401          PA0001904390
/watch?v=HVg_n5H6JDE      FUHRER                                         EP1002          PA0001752541
                                                                         EP1519          PA0001983478
https://www.youtube.com   THE         Cheaters tv show clips vol 2       EP1521          PA0001983383
/watch?v=kzBC4g9kBck      FUHRER                                         EP1408          PA0001904409
                                                                         EP1001          PA0001753077
https://www.youtube.com   THE         Cheaters tv show clips vol 1       EP1411          PA0001904388
/watch?v=HCIoOf5nL1c      FUHRER                                         EP1403          PA0001904372
                                                                         EP1307          PA0001907793
https://www.youtube.com   Oma Roy     cheaters tv show full Es 2         EP1403          PA0001904372
/watch?v=15DReg6JWs4
https://www.youtube.com   Oma Roy     cheaters tv show Misti Elliot      EP1416          PA0001904375
/watch?v=Rvq2vMCpKzU
https://www.youtube.com   Oma Roy     cheaters tv show John Parks        EP1412          PA0001904383
/watch?v=oFm7DmTVFwU
https://www.youtube.com   Oma Roy     cheaters tv show Amy Nelson        EP1408          PA0001904409
/watch?v=GMyD2E3k9-U




                                                          2
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 17 of 31 PageID #: 22




YouTube Video URL         User Name   YouTube Video Title                Subject Video   Copyright Number
https://www.youtube.com   Oma Roy     Cheaters Angry Janyce              EP1122          PA0001788961
/watch?v=WHdXPZUlXbs
https://www.youtube.com   Oma Roy     cheaters tv show full Es 10        EP1411          PA0001904388
/watch?v=rGT4q9qz1qI
https://www.youtube.com   Oma Roy     cheaters tv show full Es 9         EP1411          PA0001904388
/watch?v=AFHVfywN6fg
https://www.youtube.com   Oma Roy     cheaters tv show full Es 8         EP1410          PA0001904413
/watch?v=2e_zgBOQ_04
https://www.youtube.com   Oma Roy     cheaters tv show full Es 6         EP1321          PA0001904393
/watch?v=73OE_Fgs2Gw
https://www.youtube.com   Oma Roy     cheaters tv show Roshada Grier     EP1416          PA0001904375
/watch?v=q6lCt21a0v4
https://www.youtube.com   Oma Roy     cheaters tv show Jennifer Walker   EP1412          PA0001904383
/watch?v=HBoKc1abyuA
https://www.youtube.com   Oma Roy     cheaters tv show Kelsey Hart       EP1408          PA0001904409
/watch?v=iKF_7zxBSuo
https://www.youtube.com   Oma Roy     Cheaters Danielle Harleaux         EP1015          PA0001752540
/watch?v=9AygSKiaCZ8
https://www.youtube.com   Free   Tv   Cheaters Full episodes (Kelsey)    EP1408          PA0001904409
/watch?v=fVzEiYTyKZY      Shows And
                          Movies
https://www.youtube.com   Free   Tv   Cheaters full episode (Amy         EP1408          PA0001904409
/watch?v=Sm8D_sfR8f8      Shows And   Nelson)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters full episode ( Kay        EP1511          PA0001983388
/watch?v=UOy2J0Zgym8      Shows And   Simpson)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episode (April       EP1414          PA0001904379
/watch?v=gzNgO5ctcxk      Shows And   Gomez)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episodes 2020        EP1505          PA0001932793
/watch?v=g4T3MHaJRk0      Shows And   (Eryn and Mimi)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters full episode (Sonya       EP1411          PA0001904388
/watch?v=DsqvEcOKPAY      Shows And   Case)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episodes             EP504           PA0001272230
/watch?v=XZycTInP9Cc      Shows And
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episodes (Darin &    EP1401          PA0001904390
/watch?v=3eYTXjSvTq0      Shows And   Jennifer)
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episodes 2020        EP1309          PA0001904416
/watch?v=7RLH5cWvS30      Shows And   (Andrea & Tommy) #HQ
                          Movies
https://www.youtube.com   Free   Tv   Cheaters full episode 2020 e203    EP1421          PA0001983378
/watch?v=sfigWIXHZR4      Shows And
                          Movies
https://www.youtube.com   Free   Tv   Cheaters FULL episodes (2020)      EP1521          PA0001983383
/watch?v=zY1wnpsOWnc      Shows And
                          Movies


                                                          3
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 18 of 31 PageID #: 23




YouTube Video URL         User Name    YouTube Video Title                Subject Video   Copyright Number
https://www.youtube.com   Free    Tv   Cheaters full episode 2020         EP1404          PA0001904369
/watch?v=je9486D3hlg      Shows And
                          Movies
https://www.youtube.com   Free    Tv   Cheaters ( FULL EPISODES) 2020     EP1418          PA0001983380
/watch?v=MSUC15ULuM8      Shows And
                          Movies
https://www.youtube.com   Free    Tv   Cheaters Full Episode (lesbians)   EP1020          PA0001753101
/watch?v=LQ8HOY-Lxk0      Shows And
                          Movies
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW FULL NEW          EP1515          PA0001983377
/watch?v=FyjhHGkD6wo      Brook        EPİSODİE-complainant-JT
                                       Hamilton
https://www.youtube.com   Arnoldo      CHEATERS COUPLES"    # Danielle    EP1015          PA0001752540
/watch?v=BbQ4CJuv-P8      Brook        Harleaux "# Season 19-20"#Now
                                       29
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW full Casey        EP1411          PA0001904388
/watch?v=tSK14aVL3kY      Brook        White 10 New Season 2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP1410          PA0001904413
/watch?v=MO0bzbgoAh8      Brook        8-Season 2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP909           PA0001640847
/watch?v=g4228M5qAUk      Brook        6 Season 2019-complainant-Ben
                                       Jacopson
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP1511          PA0001983388
/watch?v=KkgL50KWZQg      Brook        11-New Season-2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP1403          PA0001904372
/watch?v=K-3M5AcRFlY      Brook        2 Season 2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- Amy              EP1408          PA0001904409
/watch?v=b1AeubYbLpE      Brook        Nelson-New Season 2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW full New Ep-      EP1411          PA0001904388
/watch?v=ciAoU_QaVYY      Brook        9 Clark Gable
https://www.youtube.com   Arnoldo      CHEATERS                           EP1412          PA0001904383
/watch?v=RUbpw5Je70g      Brook        Complainant$ %Jannifer
                                       Walker$ %Full Episodie$  %Now
                                       27-19
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW-complaint         EP1508          PA0001932786
/watch?v=PMN6cjb9o3w      Brook        poor- larry white-New Season
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW Misti Elliot-     EP1416          PA0001904375
/watch?v=yB-S0xr_zQ8      Brook        2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW New               EP1414          PA0001904379
/watch?v=wPK8bmGotq0      Brook        Episodie 2019 April Gomez
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP1411          PA0001904388
/watch?v=Rk92BLEhXFk      Brook        10 New Season 2019
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW full episodes     EP1510          PA0001932796
/watch?v=FyOPGU4TNio      Brook        14
https://www.youtube.com   Arnoldo      CHEATERS TV SHOW- full episodes    EP1321          PA0001904393
/watch?v=9TK_2AUFAo8      Brook        5 Season 2019
https://www.youtube.com   Arnoldo      CHEATERS                     TV    EP1321          PA0001904393
/watch?v=ZelyJilmy30      Brook        SHOW►Complainant►Sheila
                                       Hodges►New episodie 26-Nov-
                                       19




                                                           4
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 19 of 31 PageID #: 24




YouTube Video URL         User Name   YouTube Video Title                    Subject Video   Copyright Number
https://www.youtube.com   Arnoldo     AMAZİNG CHEATERS COUPLES"        #     EP915           PA0001640933
/watch?v=KUcwIv1_Td4      Brook       Kim Practor " #New Epispdie -
                                      Now 30-19
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW- full episodes        EP1510          PA0001932796
/watch?v=UO9eaHdQj24      Brook       13-New Season 2019
https://www.youtube.com   Arnoldo     CHEATERS SHOW【Compainant's             EP617           PA0001344124
/watch?v=izFRZgps864      Brook       【 Lamont and Broke Diva【New
                                      Epi-1Dec 2019
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW New                   EP1301          PA0001904385
/watch?v=2rFIOnqIkcQ      Brook       episodie-complainant-Emelia
                                      Coolidge
https://www.youtube.com   Arnoldo     CHEATERS         SHOW-Complaint        EP1411          PA0001904388
/watch?v=8hG6Gy8FHAg      Brook       Sanya Jip -Now-24-19
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW- full episodes        EP1511          PA0001983388
/watch?v=M1vuG4H6vq8      Brook       12 Season 2019
https://www.youtube.com   Arnoldo     CHEATERS Complaint Elisabeth           EP1403          PA0001904372
/watch?v=odp2FJDREbE      Brook       Greene New Season now 19-19
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW Full New              EP1504          PA0001932790
/watch?v=VTlBEpnfetk      Brook       Episode-Complainant-Harmoniee
                                      Vance
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW- full episodes        EP1402          PA0001904370
/watch?v=KpdTZZoq4Yo      Brook       3-New Season 2019
https://www.youtube.com   Arnoldo     CHEATERS                         TV    EP1411          PA0001904388
/watch?v=GyCsSNEMFFY      Brook       SHOW►Complainant►Danny
                                      MCcormick►Now 25-19
https://www.youtube.com   Arnoldo     CHEATERS TV SHOW full Taylor           SN2 233         PA0001688191
/watch?v=qAx7fmGNp9s      Brook       New Season 15 November-2019            EP201           PA0001130090
https://www.youtube.com   Maurice     Cheaters-Curtis is afraid of Krystal   EP1102          PA0001758678
/watch?v=NsJIkTJ7pkg      Gonzalo
https://www.youtube.com   Maurice     Cheaters Rachel Lacey                  EP1106          PA0001758675
/watch?v=9EKj_AiTMcA      Gonzalo
https://www.youtube.com   Maurice     Cheaters Marsha Johnson 1              EP515           PA0001283434
/watch?v=CpoEwqQ7Fis      Gonzalo
https://www.youtube.com   Maurice     Cheaters Vincent wants to fight!!      EP310           PA0001391306
/watch?v=LCI6FWKY_cM      Gonzalo     cp
https://www.youtube.com   Maurice     Cheaters Merly and Douglas HD          EP321           PA0001219307
/watch?v=ITb_-yWmocw      Gonzalo
https://www.youtube.com   Maurice     Cheaters Whitnee and the Badboy        EP411           PA0001234364
/watch?v=cLQwbS6g3uY      Gonzalo     HD
https://www.youtube.com   Maurice     Cheaters Nicole Brown Black girl       EP309           PA0001130093
/watch?v=NDFqkd86T5I      Gonzalo     Smackdown
https://www.youtube.com   Maurice     Cheaters- Bo think he Pimping!!        EP718           PA0001637799
/watch?v=tZJr-cMThV4      Gonzalo
https://www.youtube.com   Maurice     Cheaters Ebony                         EP1106          PA0001758675
/watch?v=fRV7yBbbKrU      Gonzalo
https://www.youtube.com   Maurice     Cheaters shoronda vs dee dee pt2       EP1107          PA0001758670
/watch?v=Q06EjSifPks      Gonzalo
https://www.youtube.com   Maurice     Cheaters -Violent Brittany Pt1         EP1208          PA0001788713
/watch?v=TzUZk3392V8      Gonzalo




                                                           5
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 20 of 31 PageID #: 25




YouTube Video URL         User Name    YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Maurice      cheaters violent & savage female    EP1103          PA0001758725
/watch?v=4VAuBi-7yFs      Gonzalo      holigan
https://www.youtube.com   Maurice      Cheaters Olivia ryan HD             EP1220          PA0001917979
/watch?v=wDeWzEIc_nQ      Gonzalo
https://www.youtube.com   Maurice      Cheaters violent Brittany Pt2       EP1208          PA0001788713
/watch?v=pScAlLbnHUc      Gonzalo
https://www.youtube.com   Maurice      Cheater- Girl Fight ding ding!!     EP1020          PA0001753101
/watch?v=xC-QGnQfOSY      Gonzalo
https://www.youtube.com   Maurice      Cheaters Tim`s broken heart         EP1013          PA0001752539
/watch?v=WBLaI7LdoSg      Gonzalo
https://www.youtube.com   Maurice      Cheaters- Stevie Nixon              EP1009          PA0001753105
/watch?v=Ygy_ZN3yF1o      Gonzalo
https://www.youtube.com   Maurice      Cheaters Gary And Spotty Girl       EP302           PA0001130182
/watch?v=-LNEZ2YwBpY      Gonzalo
https://www.youtube.com   Maurice      Cheaters Danielle Harleaux          EP1015          PA0001752540
/watch?v=1JNvjr-SAnQ      Gonzalo
https://www.youtube.com   Maurice      Cheaters classic                    EP322           PA0001219308
/watch?v=3lftY0XjHeQ      Gonzalo
https://www.youtube.com   Maurice      Cheaters brokenhearted Shontel      EP620           PA0001342547
/watch?v=QfoghsJ_CTA      Gonzalo
https://www.youtube.com   Maurice      Cheaters Theresa And Baby boy       EP1108          PA0001758757
/watch?v=SEHTaT8zmZ8      Gonzalo      Pt/1
https://www.youtube.com   Maurice      Cheaters Loud Deborah Morgan        EP1005          PA0001752542
/watch?v=uq6n4fXimxk      Gonzalo      lol
https://www.youtube.com   Maurice      Cheaters Angry Janyce               EP1122          PA0001788961
/watch?v=9HAg1BAickQ      Gonzalo
https://www.youtube.com   Maurice      Cheaters -Sharonda vs Dee Dee       EP1107          PA0001758670
/watch?v=VTfYv5l6Of0      Gonzalo      Pt/1
https://www.youtube.com   Maurice      Cheaters Tyra Dennison              EP1210          PA0001788764
/watch?v=l5nMv83gLF8      Gonzalo
https://www.youtube.com   Maurice      Cheaters Theresa And Baby Boy       EP1108          PA0001758757
/watch?v=c2cranxKYeM      Gonzalo      Pt/2
https://www.youtube.com   Kennethhia   My episode on Cheaters              EP1308          PA0001904414
/watch?v=C40zbTLwI2Y      Vines
https://www.youtube.com   Robert       Cheaters S7 E22 Whitnee and A D     EP411           PA0001234364
/watch?v=gscKPaSzMaU      Gordon
https://www.youtube.com   Tsukasa      Cheaters- Jason Eaton and the Ho,   EP611           PA0001342545
/watch?v=EXQcsGKqrII      Kadoya       Ho, Hoe or Eaton vs Cheatin lol
https://www.youtube.com   Tsukasa      Cheaters- Sara Reedy                EP711           PA0001637724
/watch?v=tOY_5ZuOMb0      Kadoya
https://www.youtube.com   Tsukasa      Cheaters - Juan Guzman              EP1221          PA0001907787
/watch?v=fCby__DdngY      Kadoya
https://www.youtube.com   Tsukasa      Cheaters- Zack Kentwood             EP719           PA0001637796
/watch?v=HL8dFUShoss      Kadoya
https://www.youtube.com   Tsukasa      Cheaters-Brenda Richards in         EP1519          PA0001983478
/watch?v=xvJebMAr5K0      Kadoya       Breakfast with Tiffany's lol
https://www.youtube.com   Tsukasa      Cheaters- Leroy Cullen              SN14 1406       PA0001904408
/watch?v=qbroSXWqPow      Kadoya
https://www.youtube.com   Tsukasa      Cheaters - Juan Guzman (Final)      EP1221          PA0001907787
/watch?v=4kQ1zwgTPBw      Kadoya



                                                            6
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 21 of 31 PageID #: 26




YouTube Video URL         User Name   YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Tsukasa     Cheaters- Sara Blessing (Final)     EP1115          PA0001758802
/watch?v=jmp_nEAoxfg      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Christopher Schneider     EP1414          PA0001904379
/watch?v=oOVlNZYYjMM      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Christina Eggers          SN3 366         PA0001701748
/watch?v=k0NmmxooU-A      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Jay Ridgeway             EP1210          PA0001788764
/watch?v=g-HN7QVSA18      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Maria Dominguez           SN1 015         PA0001632390
/watch?v=agO0qBwctD4      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Larry Grant (Final)       SN14 1415       PA0001904376
/watch?v=a-nvisCSl0s      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Larry Grant(s) you        SN14 1415       PA0001904376
/watch?v=dzGBQ4-Qbro      Kadoya      release, be gone Thotty Vanessa!
                                      XD
https://www.youtube.com   Tsukasa     Cheaters - Martell Bell             EP1120          PA0001788729
/watch?v=iH1oybidjTw      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Haley Mahoney's Ex is     EP1104          PA0001758742
/watch?v=2OUbffmPBRY      Kadoya      Full of Baloney lol
https://www.youtube.com   Tsukasa     Cheaters Presents: Chad Cash vs     EP705           PA0001637755
/watch?v=6UzgygoieKU      Kadoya      The Pool Turds
https://www.youtube.com   Tsukasa     Cheaters- Maria Dominguez (2)       SN1 015         PA0001632390
/watch?v=k3t7pzjZWwY      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Ashlee Garrett            EP914           PA0001640931
/watch?v=TnHvPJrdgy0      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Shanna Branson            SN3 386         PA0001701283
/watch?v=WKE8M4i0Nss      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Mike Faught (Final)       EP511           PA0001272222
/watch?v=6ncgIA-V-so      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Kim                       EP1408          PA0001904409
/watch?v=3P4TYjCj18Y      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Chad Cash (Final)         EP705           PA0001637755
/watch?v=pmcPGcWTSJw      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Jay Ridgeway (Final)     EP1210          PA0001788764
/watch?v=clcthBh9BB8      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Michael Jurgeon           EP520           PA0001283432
/watch?v=V8RfelYhj4M      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Kelly Ellerbe vs Amanda   EP1121          PA0001788754
/watch?v=z-fajsSs4kA      Kadoya      Ramos (Ramos the hoe lol)
https://www.youtube.com   Tsukasa     Cheaters- Seth Hughes (Final)       EP1317          PA0001904399
/watch?v=1CPG6VSx_og      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Paul the Jerk            EP1117          PA0001758811
/watch?v=nSzkBeK4N7A      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Allan Coursey (Final)     SN2 220         PA0001688744
/watch?v=Z0KyQPwR3TM      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Goldigging Thot          EP1411          PA0001904388
/watch?v=w7_9IdyZA2Y      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Jim Deeley                EP713           PA0001637759
/watch?v=TJNoAl7oilg      Kadoya




                                                          7
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 22 of 31 PageID #: 27




YouTube Video URL         User Name   YouTube Video Title                  Subject Video   Copyright Number
https://www.youtube.com   Tsukasa     Cheaters- Robert Black (Final)       EP510           PA0001272223
/watch?v=9NikuvI4v30      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Maria Dominguez            SN1 015         PA0001632390
/watch?v=Eh1D9jjkngE      Kadoya      (Final)
https://www.youtube.com   Tsukasa     Cheaters- Ian Sutter (3)             EP1507          PA0001932783
/watch?v=cH1N-K0K9ZQ      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Amy Stajan (Final)        SN14 1410       PA0001904413
/watch?v=aIzqvQqwVhI      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Jay Ridgeway (2)          EP1210          PA0001788764
/watch?v=vS2BqxUHTiY      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Tiffany Willis (Final)     EP821           PA0001637727
/watch?v=0eJgmipRBKY      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Lavell McBride (Final)     EP1302          PA0001904386
/watch?v=FwUlE3pV3gE      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Brandi Landry              EP1518          PA0001983372
/watch?v=R6trWRdhPxQ      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Lilith the piece of s**t   SN14 1407       PA0001904408
/watch?v=BndAvSSi_cI      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Katherine Oliver (Final)   EP1417          PA0001983476
/watch?v=ZOKGCc2egzw      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Ray Bynes (Final)         EP815           PA0001637778
/watch?v=gxnT_FgkF9M      Kadoya
https://www.youtube.com   Tsukasa     Cheaters - Goldigging Thot (Final)   EP1411          PA0001904388
/watch?v=9YsvK7NCyPg      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Denise the B**ch           EP1101          PA0001758795
/watch?v=wCKBXiHuBN0      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Michael Jurgeon (Final)    EP520           PA0001283432
/watch?v=nX-n6EIJvBk      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Ian Sutter (2)             EP1507          PA0001932783
/watch?v=MYl0W3zXd9o      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Les Miserables lol         SN3 386         PA0001701283
/watch?v=dk289ZE1r0Q      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Haley Mahoney (Final)      EP1104          PA0001758742
/watch?v=uMrCAAr9fDY      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- In Alabama lol             EP1312          PA0001907797
/watch?v=2NTShOJVxck      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Kelly Ellerbe (Final)      EP1121          PA0001788754
/watch?v=ZqUoZcxU-NQ      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- The John, Sherri and       EP1015          PA0001752540
/watch?v=stpx5d7HKF0      Kadoya      Wes Story (Final)
https://www.youtube.com   Tsukasa     Cheaters- Jeremy the Jacka**         EP1319          PA0001904394
/watch?v=WVl3D7__EtU      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Christopher Schneider      EP1414          PA0001904379
/watch?v=65-BPGGzcTc      Kadoya      (Final)
https://www.youtube.com   Tsukasa     Cheaters- Brandi Landry (Final)      EP1518          PA0001983372
/watch?v=ROn0nbmHxus      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Ian Sutter                 EP1507          PA0001932783
/watch?v=Zay-WhMKk4s      Kadoya
https://www.youtube.com   Tsukasa     Cheaters- Lola Burroughs (Final)     EP919           PA0001640844
/watch?v=9BPOuOZgCjI      Kadoya



                                                             8
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 23 of 31 PageID #: 28




YouTube Video URL         User Name   YouTube Video Title                  Subject Video   Copyright Number
https://www.youtube.com   Tsukasa     Cheaters- Ian Sutter (Final)         EP1507          PA0001932783
/watch?v=y0Qc1SbHFwQ      Kadoya
https://www.youtube.com   Bernard     Cheaters Uncensored Season      2    EP315           PA0001391295
/watch?v=GUMrz8d6Z0U      Gilmore     Episode 6
https://www.youtube.com   Bernard     Cheaters Uncensored Season      2    EP411           PA0001234364
/watch?v=mWvHbn12TcA      Gilmore     Episode 3
https://www.youtube.com   Bernard     Cheaters Uncensored Season      2    EP413           PA0001234352
/watch?v=cRrc0PUWQJs      Gilmore     Episode 2
https://www.youtube.com   Bernard     Cheaters Uncensored Season      2    EP405           PA0001238316
/watch?v=HTKO5-htHEU      Gilmore     Episode 5
https://www.youtube.com   Bernard     Cheaters Uncensored Season      2    EP319           PA0001391303
/watch?v=8XL4X59AICc      Gilmore     Episode 1
https://www.youtube.com   Thebetz01   BEST Cheaters episode, EVER.         SN5 540         PA0001788668
/watch?v=gPQXAsa1zBY
https://www.youtube.com   Octavio     Cheaters / Caza infieles #7 con      EP1201          PA0001788753
/watch?v=P4_McHu94UQ      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters Caza infieles #4 con        EP1320          PA0001904365
/watch?v=GxINF5G0arg      Jiménez     Clark Gable III Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #5 con      EP1319          PA0001904394
/watch?v=As2iAkYHEBU      Jiménez     Clark Gable III Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #1 con      EP1101          PA0001758795
/watch?v=hpZH_v6r0_g      Jiménez     Joey Greco Español Latino
https://www.youtube.com   Octavio     Cheaters / Caza Infieles #9 con      EP1105          PA0001758743
/watch?v=_Yy66EHd1rA      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters / Caza Infieles #10 con     EP1106          PA0001758675
/watch?v=DnUPQp21q-g      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters / Caza Infieles #11 con     EP1106          PA0001758675
/watch?v=jSIAlzcaOkc      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #8 con      EP1201          PA0001788753
/watch?v=dJBg2HomL_c      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters / Caza Infieles #12 con     EP1212          PA0001788958
/watch?v=vIkxVTyExjo      Jiménez     Joey Greco Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #3 con      EP1316          PA0001904402
/watch?v=ISz-KCW3FpQ      Jiménez     Clark Gable III Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #2 con      EP1316          PA0001904402
/watch?v=LWvEyRGdkw4      Jiménez     Clark Gable III Latino
https://www.youtube.com   Octavio     Cheaters / Caza infieles #6 con      EP1319          PA0001904394
/watch?v=9Jqh3tovt0g      Jiménez     Clark Gable III Latino
https://www.youtube.com   Forest      Cheaters Infieles Español Latino |   EP1402          PA0001904370
/watch?v=dkCbmd9ZhGg      Brooks      Jessie y Lauren
https://www.youtube.com   Forest      Cheaters Infieles Español Latino |   EP1405          PA0001904404
/watch?v=m2UCsRzgUF8      Brooks      Beth y Pierce
https://www.youtube.com   Forest      Cheaters Infieles Español Latino |   EP1401          PA0001904390
/watch?v=GsTeA3kiTug      Brooks      Darin y Jennifer
https://www.youtube.com   Forest      Cheaters Infieles Español Latino |   EP1403          PA0001904372
/watch?v=VGCDskEr5nM      Brooks      Elisabeth y John
https://www.youtube.com   Dr_Olu      Cheaters037                          SN3 326         PA0001693460
/watch?v=f_UeKXVUrVo      Adegbola                                         SN3 324         PA0001693661
https://www.youtube.com   Dr_Olu      Cheaters039                          SN3 333         PA0001693635;
/watch?v=3kWUKHccx6Y      Adegbola                                         SN1 094         PA0001674862



                                                           9
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 24 of 31 PageID #: 29




YouTube Video URL         User Name   YouTube Video Title    Subject Video   Copyright Number
https://www.youtube.com   Dr_Olu      Cheaters017            SN3 335         PA0001693463
/watch?v=aH2ORc01RrI      Adegbola                           SN6 620         PA0001926230
https://www.youtube.com   Dr_Olu      Cheaters038            SN3 328         PA0001693455
/watch?v=nc8xmHS_6lA      Adegbola                           SN1 089         PA0001674866
https://www.youtube.com   Dr_Olu      Cheaters045            SN3 336         PA0001693443
/watch?v=xhQnzj8T8zM      Adegbola                           SN1 105         PA0001673743
https://www.youtube.com   Dr_Olu      Cheaters036            SN1 105         PA0001673743
/watch?v=BjQQca86Tao      Adegbola                           SN1 103         PA0001673715
https://www.youtube.com   Dr_Olu      Cheaters014            SN3 329         PA0001693450
/watch?v=wOI0cejvgZQ      Adegbola                           SN6 616         PA0001919003
https://www.youtube.com   Dr_Olu      Cheaters011            SN6 621         PA0001926220
/watch?v=u13IscqjK90      Adegbola                           SN6 611         PA0001919005
https://www.youtube.com   Dr_Olu      Cheaters023            SN1 102         PA0001674861
/watch?v=gCqENgReVN8      Adegbola                           SN3 336         PA0001693443
https://www.youtube.com   Dr_Olu      Cheaters030            SN1 094         PA0001674862
/watch?v=PYLs2te20is      Adegbola                           SN1 092         PA0001672465
https://www.youtube.com   Dr_Olu      Cheaters028            SN3 324         PA0001693661
/watch?v=MUJyvgu1gYQ      Adegbola                           SN3 327         PA0001693459
https://www.youtube.com   Dr_Olu      Cheaters020            SN1 101         PA0001672464
/watch?v=V6fDzVLE3Js      Adegbola                           SN3 329         PA0001693450
https://www.youtube.com   Dr_Olu      Cheaters043            SN3 335         PA0001693463
/watch?v=-Kh4-WDmUTU      Adegbola                           SN1 095         PA0001674860
https://www.youtube.com   Dr_Olu      Cheaters018            SN3 331         PA0001693637
/watch?v=pYG3Zh8ex7s      Adegbola                           SN6 621         PA0001926220
https://www.youtube.com   Dr_Olu      Cheaters035            SN1 100         PA0001673716
/watch?v=zQlCu1J6Fp8      Adegbola                           SN1 098         PA0001674867
https://www.youtube.com   Dr_Olu      Cheaters032            SN1 104         PA0001674147
/watch?v=25B1mRgd5-I      Adegbola                           SN1 102         PA0001674861
https://www.youtube.com   Dr_Olu      Cheaters002            SN6 611         PA0001919005
/watch?v=pF6Ad4ALadc      Adegbola                           SN6 601         PA0001917983
https://www.youtube.com   Dr_Olu      Cheaters046            SN3 332         PA0001693636
/watch?v=fYOO0jqs6bo      Adegbola                           SN3 326         PA0001693460
https://www.youtube.com   Dr_Olu      Cheaters003            SN6 613         PA0001919020
/watch?v=4r7zXHQMvqQ      Adegbola                           SN6 603         PA0001918923
https://www.youtube.com   Dr_Olu      Cheaters026            SN1 098         PA0001674867
/watch?v=McPLHbOWWzk      Adegbola                           SN1 101         PA0001672464
https://www.youtube.com   Dr_Olu      Cheaters010            SN6 620         PA0001926230
/watch?v=qz59qPwBN-A      Adegbola                           SN6 610         PA0001919006
https://www.youtube.com   Dr_Olu      Cheaters031            SN1 099         PA0001673707
/watch?v=_hMELjJnSLY      Adegbola                           SN1 097         PA0001675851
https://www.youtube.com   Dr_Olu      Cheaters006            SN6 616         PA0001919003
/watch?v=_pGv0I5OBq8      Adegbola                           SN6 606         PA0001918924
https://www.youtube.com   Dr_Olu      Cheaters041            SN3 334         PA0001693634
/watch?v=TEJ36RUDACg      Adegbola                           SN1 104         PA0001674147
https://www.youtube.com   Dr_Olu      Cheaters022            SN1 087         PA0001673702
/watch?v=itk-SY2riJw      Adegbola                           SN3 330         PA0001693638
https://www.youtube.com   Dr_Olu      Cheaters025            SN1 093         PA0001674865
/watch?v=YuqfAuVHYAo      Adegbola                           SN1 096         PA0001672463
https://www.youtube.com   Dr_Olu      Cheaters034            SN1 095         PA0001674860
/watch?v=W-4iNA8xQlo      Adegbola                           SN1 093         PA0001674865



                                                        10
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 25 of 31 PageID #: 30




YouTube Video URL         User Name   YouTube Video Title                Subject Video   Copyright Number
https://www.youtube.com   Dr_Olu      Cheaters004                        SN6 614         PA0001919019
/watch?v=JMo7XMsmZR4      Adegbola                                       SN6 604         PA0001918922
https://www.youtube.com   Dr_Olu      Cheaters012                        SN6 622         PA0001926233
/watch?v=XFTqWRfKEJg      Adegbola                                       SN6 612         PA0001919021
https://www.youtube.com   Dr_Olu      Cheaters005                        SN6 615         PA0001919017
/watch?v=q8RW-lwJ73k      Adegbola                                       SN6 605         PA0001918921
https://www.youtube.com   Dr_Olu      Cheaters044                        SN3 331         PA0001693637
/watch?v=gDTHB9daw24      Adegbola                                       SN1 100         PA0001673716
https://www.youtube.com   Dr_Olu      Cheaters024                        SN1 088         PA0001675849
/watch?v=dO2kvG4wOCE      Adegbola                                       SN1 091         PA0001673725
https://www.youtube.com   Dr_Olu      Cheaters019                        SN1 096         PA0001672463
/watch?v=agfGBaQSSoQ      Adegbola                                       SN3 338         PA0001693645
https://www.youtube.com   Dr_Olu      Cheaters029                        SN1 089         PA0001674866
/watch?v=eRCdyFf13AM      Adegbola                                       SN1 087         PA0001673702
https://www.youtube.com   Dr_Olu      Cheaters040                        SN3 338         PA0001693645
/watch?v=nAvK6Fm1wkI      Adegbola                                       SN1 099         PA0001673707
https://www.youtube.com   Dr_Olu      Cheaters013                        SN3 328         PA0001693455
/watch?v=ZperEVcb5Ww      Adegbola                                       SN6 613         PA0001919020
https://www.youtube.com   Dr_Olu      Cheaters009                        SN6 619         PA0001926240
/watch?v=P5JRyxRtiBU      Adegbola                                       SN6 609         PA0001919002
https://www.youtube.com   Dr_Olu      Cheaters007                        SN6 617         PA0001918992
/watch?v=2415TWYUatg      Adegbola                                       SN6 607         PA0001918920
https://www.youtube.com   Dr_Olu      Cheaters033                        SN1 090         PA0001673700
/watch?v=He1sAOejyU8      Adegbola                                       SN1 088         PA0001675849
https://www.youtube.com   Dr_Olu      Cheaters008                        SN6 618         PA0001926236
/watch?v=SqYNz8yDnJo      Adegbola                                       SN6 608         PA0001919004
https://www.youtube.com   Dr_Olu      Cheaters021                        SN3 322         PA0001693665
/watch?v=jcPnL3tJDzI      Adegbola                                       SN3 334         PA0001693634
https://www.youtube.com   Dr_Olu      Cheaters016                        SN3 330         PA0001693638
/watch?v=mg65xi8B-Uo      Adegbola                                       SN6 619         PA0001926240
https://www.youtube.com   Dr_Olu      Cheaters015                        SN3 334         PA0001693634
/watch?v=vd3SXrWQnls      Adegbola                                       SN6 617         PA0001918992
https://www.youtube.com   Dr_Olu      Cheaters042                        SN3 330         PA0001693638
/watch?v=NZlGxhq4IBE      Adegbola                                       SN1 090         PA0001673700
https://www.youtube.com   Dr_Olu      Cheaters027                        SN1 103         PA0001673715
/watch?v=Uq9ngHKmFfw      Adegbola                                       SN3 322         PA0001693665
https://www.youtube.com   Floppy      The Skinny Dipping Cheater |       EP402           PA0001234367
/watch?v=JDjkPdxwuKE      Jimmie      Cheaters                           SN1 003         PA0001632427
https://www.youtube.com   Floppy      The Bart Simpson Cheater |         Cheaters        PA0001616407
/watch?v=maNkdieXw5U      Jimmie      Cheaters                           Uncensored
                                                                         CH011
https://www.youtube.com   Floppy                                         EP408           PA0001242894
                                      The Vampire Cheater | Cheaters
/watch?v=IZHnOCOIiiI      Jimmie                                         SN1 015         PA0001632390
https://www.youtube.com   Floppy                                         EP314           PA0001391294
                                      The Groupie Cheater | Cheaters
/watch?v=PSYUMuGfwxM      Jimmie                                         SN1 071         PA0001636138
https://www.youtube.com   Floppy                                         Cheaters        PA0001793317
/watch?v=MUPY6pbhCP4      Jimmie      The Paintball Cheater | Cheaters   Uncensored
                                                                         CH001
https://www.youtube.com   Usmisalla   Special - Cheaters Angry Young     EP1514          PA0001983384
/watch?v=abqwS7OnQZg      Vuraya      Man



                                                         11
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 26 of 31 PageID #: 31




YouTube Video URL         User Name   YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Usmisalla   Special - Cheaters Angry Old Man    EP1404          PA0001904369
/watch?v=aq17iV_pknA      Vuraya
https://www.youtube.com   Usmisalla   Special - Cheaters Lindsey Knight   EP1405          PA0001904404
/watch?v=Jh-nZKkji1E      Vuraya
https://www.youtube.com   Usmisalla   Special - Cheaters Mixed            EP1402          PA0001904370
/watch?v=dtrit3aZk98      Vuraya      Relationship
https://www.youtube.com   Usmisalla   Special - Cheaters Combative        EP1505          PA0001932793
/watch?v=ISG24zJ-ibo      Vuraya      Woman Mindy
https://www.youtube.com   Usmisalla   Special - Cheaters Stupid Blonde    EP1408          PA0001904409
/watch?v=Ex12y8QGxyc      Vuraya
https://www.youtube.com   Usmisalla   Special - Cheaters Unlucky Girl     EP1502          PA0001932792
/watch?v=iXK5wwA0yWk      Vuraya      Dee
https://www.youtube.com   Usmisalla   Special - Cheaters Crazy Desmond    EP1403          PA0001904372
/watch?v=Gahd30luMVI      Vuraya
https://www.youtube.com   Usmisalla   Special - Cheaters Juan Gonzalez    EP1409          PA0001904411
/watch?v=K6Ny36aaNlg      Vuraya
https://www.youtube.com   Usmisalla   Special - Cheaters Beautiful and    EP1518          PA0001983372
/watch?v=Qw3Il1n2o54      Vuraya      Smart Girl
https://www.youtube.com   Usmisalla   Special - Cheaters Artist Johny     EP1501          PA0001932794
/watch?v=Wa2hS4M0nFY      Vuraya      Green
https://www.youtube.com   Usmisalla   Special - Cheaters Suprise Man      EP1515          PA0001983377
/watch?v=eB97xtkx0h4      Vuraya
https://www.youtube.com   Alfred      Cheaters Brawling Raquel            EP810           PA0001637736
/watch?v=_wOy7hkTPFo      Johnson
https://www.youtube.com   Alfred      Cheaters Rikkei Tantsi              EP618           PA0001342548
/watch?v=DOgiXtBjUEA      Johnson
https://www.youtube.com   Alfred      Cheaters Petite Dannelle williams   EP605           PA0001370687
/watch?v=csvAXM2mdKQ      Johnson
https://www.youtube.com   Alfred      Cheaters Sandra Ruiz                EP601           PA0001341455
/watch?v=cFVgWSRSi8Q      Johnson
https://www.youtube.com   Alfred      Cheaters tv show brokenhearted      EP620           PA0001342547
/watch?v=bozZdhX3rGk      Johnson     Shontel
https://www.youtube.com   Alfred      Cheaters Lovesick Shanequa Pt/2     SN3 384         PA0001701281
/watch?v=CVXUype21ng      Johnson
https://www.youtube.com   Alfred      Cheaters Little sugar mama Jackie   EP604           PA0001344156
/watch?v=Yg1JrPtD60g      Johnson
https://www.youtube.com   Alfred      cheaters Angelica Cruz              EP1522          PA0001983477
/watch?v=XD7aw9acgeY      Johnson
https://www.youtube.com   Alfred      Cheaters Alisha shelton and the     EP1311          PA0001904418
/watch?v=daFKbsahTRY      Johnson     Babyboy
https://www.youtube.com   Alfred      Cheaters sharonda vs dee            EP1107          PA0001758670
/watch?v=nU6imRfacfk      Johnson     dee,ding ding!! Pt1 cp
https://www.youtube.com   Alfred      Cheaters katrina Anderson           EP1510          PA0001932796
/watch?v=3PYfnBtjaQI      Johnson
https://www.youtube.com   Alfred      cheaters Nykol Russell              EP1522          PA0001983477
/watch?v=azmZwYRuM1Y      Johnson
https://www.youtube.com   Alfred      Cheater Snow Queen Tonya jones      EP401           PA0001242893
/watch?v=o_wwrWmYLbc      Johnson
https://www.youtube.com   Alfred      Cheaters Sheila Hodges              EP1321          PA0001904393
/watch?v=ZktuBVqrTLA      Johnson



                                                         12
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 27 of 31 PageID #: 32




YouTube Video URL         User Name   YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Alfred      Cheaters Ashley Parramore           EP609           PA0001344125
/watch?v=GU4_xunVVtg      Johnson
https://www.youtube.com   Alfred      Cheaters Nigerian case              EP613           PA0001344121
/watch?v=ny5QCqTYLIM      Johnson
https://www.youtube.com   Alfred      Cheaters Radrigo Coronado           EP1301          PA0001904385
/watch?v=oFaQcjVNqTc      Johnson
https://www.youtube.com   Alfred      cheaters lindsay stewart            EP621           PA0001344122
/watch?v=8N7KC1J6FDc      Johnson
https://www.youtube.com   Alfred      Cheaters Lamont and Broke Diva      EP617           PA0001344124
/watch?v=yAZVCacFRj8      Johnson
https://www.youtube.com   Alfred      Cheaters Cool OG Sherwood Pt /2     EP1218          PA0001917981
/watch?v=v1yyo_Me-Bc      Johnson
https://www.youtube.com   Alfred      Cheaters katrina pt2                EP1121          PA0001788754
/watch?v=Bwx2GKw86AU      Johnson
https://www.youtube.com   Alfred      Cheaters Dannelle harleaux Pt /2    EP1015          PA0001752540
/watch?v=ZWsGlG_Px1k      Johnson
https://www.youtube.com   Alfred      Cheaters Highlighs erica hawn       EP1021          PA0001753109
/watch?v=rumgntsG_vE      Johnson
https://www.youtube.com   Alfred      Cheaters Pleasant Lionel Pt/ 2      EP306           PA0001130185
/watch?v=tKy9rL2hT0o      Johnson
https://www.youtube.com   Alfred      Cheaters Lindsay needs jenny        EP1320          PA0001904365
/watch?v=40Rs5vMTbNk      Johnson     craig Pt/1
https://www.youtube.com   Alfred      Cheaters Theresa And Babyboy        EP1108          PA0001758757
/watch?v=WKYV-9GZsWw      Johnson
https://www.youtube.com   Alfred      Cheaters Pleasant Lionel Pt/1       EP306           PA0001130185
/watch?v=9hcxg_xQDXE      Johnson
https://www.youtube.com   Alfred      Cheaters Lavette Marcus             EP708           PA0001637768
/watch?v=AxytGGMsyxE      Johnson
https://www.youtube.com   Alfred      Cheaters Lindsey need jenny Craig   EP1320          PA0001904365
/watch?v=aLwAdj4fvbc      Johnson     Pt/ 2
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1306          PA0001907792
/watch?v=AGD8bxNATBc      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1307          PA0001907793
/watch?v=x1zLLMrODK0      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1519          PA0001983478
/watch?v=FZiUqqUOrGg      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1506          PA0001932795
/watch?v=8kqB75Hv6Lc      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1308          PA0001904414
/watch?v=6_ftoPaJMVM      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1520          PA0001983382
/watch?v=H4SYY9gVghY      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1520          PA0001983382
/watch?v=xrXE97o9qho      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1305          PA0001907790
/watch?v=DhUTGjVDDY8      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1309          PA0001904416
/watch?v=bBI1Rkwrz2Y      tisdale
https://www.youtube.com   Kizzie      cheaterstvshow Cheaters TV          EP1506          PA0001932795
/watch?v=6mM5ZW7B8OI      tisdale



                                                         13
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 28 of 31 PageID #: 33




YouTube Video URL         User Name    YouTube Video Title                   Subject Video   Copyright Number
https://www.youtube.com   Kizzie       cheaterstvshow Cheaters TV            EP1306          PA0001907792
/watch?v=OKnAwCS7vL8      tisdale
https://www.youtube.com   Kizzie       cheaterstvshow Cheaters TV            EP1501          PA0001932794
/watch?v=m0wgvvly4FM      tisdale
https://www.youtube.com   Kizzie       cheaterstvshow Cheaters TV            EP1519          PA0001983478
/watch?v=LmqrTnm8bBw      tisdale
https://www.youtube.com   Remzi        cheaters tv show s E16                SN5 516         PA0001788453
/watch?v=kyW-djOf_Xs      Bahan
https://www.youtube.com   Remzi        cheaters tv show s E17                SN5 517         PA0001788380
/watch?v=h_miysUVQKc      Bahan
https://www.youtube.com   Remzi        cheaters tv show s E20                SN7 701         PA0002025944
/watch?v=2U6ul3DJ0K8      Bahan
https://www.youtube.com   Remzi        cheaters tv show s E18                SN6 641         PA0001943921
/watch?v=jGV01li13kk      Bahan
https://www.youtube.com   Remzi        cheaters tv show s E15                SN5 515         PA0001788454
/watch?v=jgAiTKiLkmo      Bahan
https://www.youtube.com   Remzi        cheaters tv show s E14                SN6 635         PA0001943913
/watch?v=CCVDbb8js4I      Bahan
https://www.youtube.com   nmarciano    Best clip of "cheaters" this guy is   SN3 341         PA0001693639
/watch?v=Hs0hND-4GRU      420          funny
https://www.youtube.com   John         Cheaters Tyra Dennison                EP1210          PA0001788764
/watch?v=L7w2lzV9no4      Flecher
https://www.youtube.com   John         Cheater Brawling raquel               EP810           PA0001637736
/watch?v=wkuDrCJqn0k      Flecher
https://www.youtube.com   MzMeka       Must Watch ~Cheaters | Funniest       SN2 277         PA0001690604
/watch?v=OQdfVNokuuw      Baby         Episode
https://www.youtube.com   Kyong        cheaters kristina boll                EP1508          PA0001932786
/watch?v=ZpjtY6zStnI      Friedrichs
https://www.youtube.com   Kyong        cheaters larry white                  EP1508          PA0001932786
/watch?v=emJQAlTmUxk      Friedrichs
https://www.youtube.com   Kyong        cheaters kennethia barnes             EP1308          PA0001904414
/watch?v=y5JqsWUJ8gs      Friedrichs
https://www.youtube.com   Kyong        cheaters byron halpern                EP1509          PA0001932788
/watch?v=adXY8z7KywQ      Friedrichs
https://www.youtube.com   Kyong        cheaters tobyn burke                  EP1509          PA0001932788
/watch?v=YpDHsr86PoQ      Friedrichs
https://www.youtube.com   Kyong        cheaters antoinelle slavin            EP1313          PA0001907795
/watch?v=3g_UyXNRmT0      Friedrichs
https://www.youtube.com   Kyong        cheaters penny novak                  EP1307          PA0001907793
/watch?v=Y7IBJti5jxI      Friedrichs
https://www.youtube.com   Todd         cheaters tv show s 11                 EP1511          PA0001983388
/watch?v=AeRJS922jWU      Sinclair
https://www.youtube.com   Todd         cheaters tv show s 8                  EP1410          PA0001904413
/watch?v=uOvtu1O6IEc      Sinclair
https://www.youtube.com   Todd         cheaters tv show s 15                 EP1521          PA0001983383
/watch?v=WwWgqWI7QN       Sinclair
0
https://www.youtube.com   Todd         cheaters tv show s 2                  EP1403          PA0001904372
/watch?v=nVXMfhHeVZQ      Sinclair




                                                           14
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 29 of 31 PageID #: 34




YouTube Video URL         User Name   YouTube Video Title                  Subject Video   Copyright Number
https://www.youtube.com   Todd        cheaters tv show s 14                EP1510          PA0001932796
/watch?v=NOBTGCy_QMo      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 4                 EP1402          PA0001904370
/watch?v=1mXQLZIsFJE      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 3                 EP1402          PA0001904370
/watch?v=-9zNmn6vt_Q      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 12                EP1511          PA0001983388
/watch?v=JscNrbZl1CQ      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 16                EP1521          PA0001983383
/watch?v=Hcu0KGyQJXk      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 9                 EP1411          PA0001904388
/watch?v=FbiOBcgG8uc      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 7                 EP1410          PA0001904413
/watch?v=wljqlXI3528      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 13                EP1510          PA0001932796
/watch?v=7TwDuHG7h28      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 10                EP1411          PA0001904388
/watch?v=b4Ahm6zl9_A      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 1                 EP1403          PA0001904372
/watch?v=bR_4hBUirdY      Sinclair
https://www.youtube.com   Todd        cheaters tv show s 17                EP1304          PA0001907796
/watch?v=96E3JDNwJMs      Sinclair
https://www.youtube.com   Adrienne    Cheaters                             SN1 103         PA0001673715
/watch?v=_wuExIBJwiM      Brown
https://www.youtube.com   Adrienne    Cheaters                             SN1 103         PA0001673715
/watch?v=bw_jnhlqvtU      Brown
https://www.youtube.com   Adrienne    Cheaters                             SN1 103         PA0001673715
/watch?v=ARHf0_v_Em0      Brown
https://www.youtube.com   Cleveland   Cheaters -Radrigo Coronado           EP1301          PA0001904385
/watch?v=HnfgYgjPa_I      Valentin
https://www.youtube.com   Cleveland   Cheaters-Little sugar mama Jackie    EP604           PA0001344156
/watch?v=PWwfsgJWrKQ      Valentin
https://www.youtube.com   Cleveland   Cheaters-Highlighs- erica hawn       EP1021          PA0001753109
/watch?v=7GRd-ynI2Kg      Valentin
https://www.youtube.com   Cleveland   Cheaters -Sheila Hodges              EP1321          PA0001904393
/watch?v=JHVTyCltMlo      Valentin
https://www.youtube.com   Cleveland   Cheaters- Nigerian case              EP613           PA0001344121
/watch?v=6ZLC9Q4MiIs      Valentin
https://www.youtube.com   Cleveland   Cheaters -katrina pt2                EP1121          PA0001788754
/watch?v=49COuDRYzAc      Valentin
https://www.youtube.com   Cleveland   Cheaters - Theresa And Babyboy       EP1108          PA0001758757
/watch?v=n3pztR069o0      Valentin
https://www.youtube.com   Cleveland   Cheaters Cool OG Sherwood Pt /2      EP1218          PA0001917981
/watch?v=FC07GyxFtQg      Valentin
https://www.youtube.com   Cleveland   Cheaters -Pleasant Lionel Pt/ 2      EP306           PA0001130185
/watch?v=VqIBr3psG2E      Valentin
https://www.youtube.com   Cleveland   Cheaters- Christie ,quincy And The   EP619           PA0001341511
/watch?v=n7rMYWF2xyg      Valentin    Rentacop
https://www.youtube.com   Cleveland   Cheaters -Lavette Marcus             EP708           PA0001637768
/watch?v=T--ruLDWuRU      Valentin



                                                         15
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 30 of 31 PageID #: 35




YouTube Video URL         User Name   YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Cleveland   Cheaters -Lovesick Shanequa Pt/2    EP720           PA0001637711
/watch?v=123P89ZAAWo      Valentin
https://www.youtube.com   Cleveland   Cheaters -Brawling Raquel           EP810           PA0001637736
/watch?v=ZpGSIk8PgSU      Valentin
https://www.youtube.com   Cleveland   Cheater-Snow Queen Tonya jones      EP401           PA0001242893
/watch?v=6vD0mBQ_nTs      Valentin
https://www.youtube.com   Cleveland   Cheaters - Pleasant Lionel Pt/1     EP306           PA0001130185
/watch?v=x2QfMZg4aHs      Valentin
https://www.youtube.com   Cleveland   cheaters- lindsay stewart           EP621           PA0001344122
/watch?v=uvpVgBTgFnY      Valentin
https://www.youtube.com   Cleveland   Cheaters - tamara And The Little    EP616           PA0001344123
/watch?v=WjeU7arbaAc      Valentin    Man
https://www.youtube.com   Cleveland   Cheaters -Dannelle harleaux Pt /2   EP1015          PA0001752540
/watch?v=Fbc0P76UP88      Valentin
https://www.youtube.com   Cleveland   Cheaters sharonda vs dee            EP1107          PA0001758670
/watch?v=B-Qu7JlSaNA      Valentin    dee,ding ding!! Pt1 cp
https://www.youtube.com   Cleveland   Cheaters tv show-brokenhearted      EP620           PA0001342547
/watch?v=c-S2OfnjFGI      Valentin    Shontel
https://www.youtube.com   Cleveland   Cheaters- Rikkei Tantsi             EP618           PA0001342548
/watch?v=x75uq3b6qbY      Valentin
https://www.youtube.com   Cleveland   Cheaters - katrina Anderson         EP1510          PA0001932796
/watch?v=ozvAyvkspog      Valentin
https://www.youtube.com   Cleveland   Cheaters -Lindsay needs jenny       EP1320          PA0001904365
/watch?v=E5rQXS3bfso      Valentin    craig Pt/1
https://www.youtube.com   Cleveland   Cheaters- Lindsey need jenny        EP1320          PA0001904365
/watch?v=Za__PSibFhw      Valentin    Craig Pt/ 2
https://www.youtube.com   Really TV   Cheaters S11: Ep 11 part 1 clip     EP1111          PA0001758792
/watch?v=BIA_l0dpoDQ      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 4 part 1 clip      EP1104          PA0001758742
/watch?v=0H3K-sTKvuQ      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 14 part 1 clip     EP1114          PA0001758748
/watch?v=HQMKZyeRvs4      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 9 part 1 clip      EP1109          PA0001758754
/watch?v=K02Oa3vgInA      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 22 part 1 clip     EP1122          PA0001788961
/watch?v=zuqapuWBGZ8      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 7 part 1 clip      EP1106          PA0001758675
/watch?v=2d8AukAL8As      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 13 part 1 clip     EP1113          PA0001758745
/watch?v=mdGxDtW30DU      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 20 part 2 clip     EP1120          PA0001788729
/watch?v=iyFTo28KQMA      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 2 part 2 clip      EP1102          PA0001758678
/watch?v=lQtxawRrGmc      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 13 part 2 clip     EP1113          PA0001758745
/watch?v=GymeSQ_oXag      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 5 part 2 clip      EP1105          PA0001758743
/watch?v=d6jRFzFrO2g      Channel
https://www.youtube.com   Really TV   Cheaters S11: Ep 21 part 2 clip     EP1121          PA0001788754
/watch?v=bGRzJOI1oUg      Channel



                                                          16
     Case 2:20-mc-00014-JRG Document 1-2 Filed 12/14/20 Page 31 of 31 PageID #: 36




YouTube Video URL         User Name     YouTube Video Title                 Subject Video   Copyright Number
https://www.youtube.com   Really TV     Cheaters S11: Ep 4 part 2 clip      EP1104          PA0001758742
/watch?v=4M7bP3cfRz0      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 3 part 1 clip      EP1103          PA0001758725
/watch?v=MY6udSAVlW8      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 14 part 2 clip     EP1114          PA0001758748
/watch?v=OEZAjD5wBxU      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 6 part 2 clip      EP1106          PA0001758675
/watch?v=DuZVseKNFmY      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 11 part 2 clip     EP1111          PA0001758792
/watch?v=YjfR8qRQlJE      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 8 part 2 clip      EP1108          PA0001758757
/watch?v=qC0UoFjeFZg      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 9 part 2 clip      EP1109          PA0001758754
/watch?v=s0hyvlg_Dy4      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 5 part 1 clip      EP1105          PA0001758743
/watch?v=-bD2ZdQ9BNM      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 12 part 2 clip     EP1112          PA0001758786
/watch?v=dZ344ZSfYZI      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 3 part 2 clip      EP1103          PA0001758725
/watch?v=WVbXJZamD8s      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 7 part 2 clip      EP1107          PA0001758670
/watch?v=yma0tN-trvs      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 12 part 1 clip     EP1112          PA0001758786
/watch?v=40ArzGjmPqA      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 8 part 1 clip      EP1108          PA0001758757
/watch?v=g93PkJIbpjc      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 20 part 1 clip     EP1120          PA0001788729
/watch?v=oZqWrEabB9o      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 22 part 2 clip     EP1122          PA0001788961
/watch?v=DDRAEGcBlX8      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 21 part 2 clip     EP1121          PA0001788754
/watch?v=bGRzJOI1oUg      Channel
https://www.youtube.com   Really TV     Cheaters S11: Ep 21 part 2 clip     EP1121          PA0001788754
/watch?v=xFAf6Ie2BU4      Channel
https://www.youtube.com   LetsTakeItB   Cheaters TV Show - Participant is   EP1507          PA0001932783
/watch?v=TYJOrlRAN1k      ack           a Que




                                                            17
